Per Curiam.
This action involves the identical questions decided at this term in the case of Weil v. Quam, ante, 344, 131 N. W. 244, and it was agreed that the decision in this case should follow that.
The judgment of the lower court in dissolving the attachment is therefore affirmed.
All concur, except Morgan, Oh. J.,, not participating, and Burke, J.,. disqualified.
Burke, J., having tried the case below, did not sit in the case, and took no part in the decision, Honorable Charles A. Pollock,. Judge of the Third Judicial District, sitting in his stead.